Citation Nr: 0728649	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In June 2007, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  During the 
proceeding, he asserted an informal claim seeking an 
increased rating for his service-connected asteatosis with 
generalized pruritis, which is currently evaluated as 60 
percent disabling.  In essence, the veteran contended that a 
higher evaluation was warranted on both a schedular and an 
extraschedular basis.  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to the 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in May 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2004 VCAA 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a July 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

TDIU claim

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The Court has indicated that the veteran's ability or 
inability to engage in substantial gainful activity has to be 
examined in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
veteran's physical and mental capabilities.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall 
not be considered substantially gainful employment, and 
generally shall be deemed to exist when a veteran's earned 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days that 
the veteran actually works.  Id. at 357.  

The Board notes that the veteran currently works part time as 
a psychiatry technician.  At his June 2007 hearing, the 
veteran testified that he worked 24 hours a week and earned 
ten dollars an hour.  If the veteran worked 50 weeks out of 
the year, his yearly earnings would be $12,000 a year.  This 
amount exceeds the poverty threshold for one person 
throughout this appeal.  The poverty threshold for calendar 
year 2004 was $9645.  Manual M21-1 MR, IV.ii.2.F.32.  The 
poverty thresholds for calendar years 2005 and 2006 were 
$10,160 and $10,488, respectively.  See 
http://www.census.gov/hheswww/poverty/threshld.html (last 
visited Aug. 27, 2007).  Thus, he does not meet the general 
criteria for marginal employment because he acknowledges that 
he is substantially gainfully employed.  Thus, his appeal 
must be denied as a matter of law. 


ORDER

Entitlement to TDIU is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


